Affirmed and Memorandum Opinion filed August 26, 2014.




                                       In The

                        Fourteenth Court of Appeals

                                NO. 14-13-00709-CV

            IN THE INTEREST OF S.D.R. AND S.L.R., CHILDREN


                       On Appeal from the 310th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2010-33051

                 MEMORANDUM OPINION
       A father appeals the trial court’s order increasing his child-support
obligation. He asserts that the trial court erred in finding a material and substantial
change in circumstances warranting modification of the original divorce decree.
He also asserts that the trial court failed to consider evidence he presented
regarding the financial burden associated with a medical condition. We affirm the
trial court’s order.

                       I.   FACTUAL AND PROCEDURAL BACKGROUND

       In April 2011, the trial court signed an agreed divorce decree between
appellant/respondent John Rensel and appellee/petitioner Kimberly Rensel. At the
time of the decree, John, who is serving in the United States Air Force, was
stationed overseas in Japan and earning a total income of approximately $182,000.
Kimberly earned approximately $74,000. The decree contains several provisions
in which the amount of John’s child-support obligation is calculated based on the
parties’ incomes. The decree also contains provisions relating to the re-calculation
of child support in the event of John’s return to the United States. Since the date of
the decree, John was reassigned to an Air Force base in the United States and his
income was increased to approximately $142,000. Kimberly moved from Houston
to nearby Katy, Texas, and her income changed to approximately $91,000. During
this time, several disputes arose between the parties regarding the payment of bills
related to school, health care, and extracurricular activities for S.D.R. and S.L.R.,
their minor children.

      Kimberly filed a petition to modify provisions of the decree relating to
possession and child support.        At trial in this modification proceeding, both
Kimberly and John testified regarding their incomes, their expenses, and the
financial needs of their children.      Kimberly submitted exhibits reflecting her
expenses attributable to the children and testified that John had not contributed
toward any of their schooling expenses or expenses for extracurricular activities.
She stated that she had incurred substantial credit-card debt to make these
payments. The trial court modified the decree, increasing John’s child-support
obligation from $1,875.00 per month to $2,532.35 per month.

                               II.     ISSUES AND ANALYSIS

      On appeal, John asserts two issues: (1) the trial court erred in modifying his
child-support obligation because the evidence does not support the trial court’s
finding that the parties’ circumstances materially and substantially changed since

                                           2
the date of the original divorce decree; and (2) the trial court erred because it failed
to consider the financial burden associated with his diagnosis of Celiac’s disease.

      A. Did the trial court err in determining that the parties’ circumstances
         have materially and substantially changed since the date of the
         original divorce decree?
      A trial court’s order modifying child support is reviewed under an abuse-of-
discretion standard. Worford v. Stamper, 801 S.W.2d 108, 109 (Tex. 1990) (per
curiam). The test for abuse of discretion is whether the court acted arbitrarily or
unreasonably or without reference to guiding principles. See In re A.M.P., 368
S.W.3d 842, 846 (Tex. App.—Houston [14th Dist.] 2012, no pet.). Under the
abuse-of-discretion standard of review, challenges to the sufficiency of the
evidence are not independent grounds of error, but relevant factors in assessing
whether the trial court abused its discretion. Id. An abuse of discretion will not be
found when the record contains some evidence of a substantial and probative
character to support the trial court’s ruling. Id.

      In certain situations, the trial court may modify a prior child-support order
based on its determination that the circumstances of the child or a person affected
by the order have materially and substantially changed since the rendition date of
the prior order.    See Tex. Fam. Code Ann. § 156.401(a) (West 2014).                 In
determining whether a modification in child-support payments is appropriate, a
trial court should consider the circumstances of the child and the parents at the
time of the prior child-support order as compared to the circumstances existing at
the time of trial in the modification suit. See id. Upon a showing of the requisite
changed circumstances, the trial court may alter the child-support obligations. See
id. Trial courts have broad discretion to determine and modify the amount of child
support that a parent must pay. See id. The best interest of the child is the trial


                                           3
court’s primary focus in determining questions of child support. See id.
       At the time of the original decree, John had an income of approximately
$182,000 and Kimberly had an income of approximately $74,000. The decree
provided that John would pay $1,875.00 per month in child support and fifty
percent of the children’s expenses for private schooling and extracurricular
activities, so long as his taxable income remained above a certain threshold.1 At
the time of the modification, John’s income was approximately $142,000 and
Kimberly’s income was approximately $91,000. The taxable nature of John’s
income also has changed, which has dramatically affected the amount of support
he provides for the children’s schooling and extracurricular costs under the
language of the decree. See Branham v. Davenport, 01-11-00992-CV, 2013 WL
5604736, at *2–3 (Tex. App.—Houston [1st Dist.] Oct. 10, 2013, no pet.) (mem.
op.). John argues that his change in income is not a changed circumstance because
it was contemplated by the decree and because the decree specifically provided a
“step-down” provision setting his child support at $1,500 in the event that he
returned to the United States. See In re N.T.P., 402 S.W.3d 13, 19 (Tex. App.—
San Antonio 2012, no pet.) (holding that retirement, which was contemplated at the
time of the original decree did not constitute changed circumstance, but reduction
in pay due to retirement constituted a material and substantial change in
circumstances).

       The divorce decree contained provisions relating to the possibility that he
might return to the United States.          Specifically, the divorce decree provides:
1
  Under Family Code section 154.126, if the obligor’s net resources exceed the amount provided
by Texas Family Code section 154.125(a), the trial court shall presumptively apply the
percentage guidelines to the portion of the obligor’s net resources that does not exceed that
amount, and without further reference to the percentage recommended by these guidelines, the
trial court may order additional amounts of child support as appropriate, depending on the
income of the parties and the proven needs of the child. Tex. Fam. Code § 154.126 (West 2014).


                                              4
“SUBJECT TO THE PARAGRAPH ENTITLED ‘Recalculation of Child
Support’. . . John . . . is obligated to pay and shall pay . . . child support of
$1,875.00 per month . . . until the first day of the first month following the date of
the earliest occurrence of one of the events specified.” The first specified event is
John’s return to the United States. The decree provides that “thereafter, John . . . is
ordered to pay . . . child support of $1,500.00 per month.” The paragraph entitled
“Recalculation of Child Support” provides: “The parties have agreed and IT IS
ORDERED that in the event [John] returns to the Continental United States,
[John]’s child support, as specified above, shall be recalculated based on the child
support guidelines set out in Chapter 154, Texas Family Code.”              The next
paragraph provides guidelines for Kimberly to reimburse John if the court reduces
his child-support obligation and it turns out that he has overpaid.

      When the language of the divorce decree is unambiguous, as in this case, we
interpret the decree according to its plain language. Reiss v. Reiss, 118 S.W.3d
439, 441–42 (Tex. 2003). The plain language of the decree makes the provision
decreasing support to $1,500 per month subject to the paragraph regarding
recalculation. That paragraph states that if John returns to the United States, his
child-support obligation will be recalculated under the child-support guidelines set
out in Chapter 154 of the Texas Family Code. Rather than providing a specific
amount of changed child support, the decree provides for a recalculation. To the
extent that John’s return was contemplated by the decree, the parties also
contemplated recalculating his child-support obligation in accordance with the
change in circumstances.

      The trial court did not abuse its discretion in determining that the
circumstances of parties affected by the order, namely John and Kimberly, had
materially and substantially changed since the date of the original divorce decree.

                                          5
See Branham, 2013 WL 5604736, at *2–3. Accordingly, we overrule John’s first
issue.

         B. Did the trial court fail to consider John’s medical condition?
         In his second issue, John asserts that the trial court abused its discretion in
failing to consider his expenses related to his Celiac’s disease in setting his child-
support obligations.      John argues that the trial court’s findings of fact and
conclusions of law do not contain any findings about his Celiac’s disease, which he
asserts means that the trial court did not consider his testimony regarding his
disease. John argues that the failure to consider his disease was an abuse of
discretion because he incurs extra expenses of $1,200 per month in food.

         There is a general presumption that a judgment from a trial court with
general jurisdiction is valid. Vickery v. Comm’n for Lawyer Discipline, 5 S.W.3d
241, 251 (Tex. App.—Houston [14th Dist.] 1999).                 Findings of fact and
conclusions of law are equivalent to a jury verdict on special issues. See id. at 252.
When a trial court makesfindings of fact and conclusions of law, the reviewing
court will indulge every reasonable presumption in favor of the findings and
judgment.      See id.    A trial court need not make findings of fact on every
controverted fact. See Stuckey Diamonds, Inc. v. Harris County Appraisal Dist.,
93 S.W.3d 212, 213 (Tex. App.—Houston [14th Dist.] 2002, no pet.).                   In
particular, a trial court need not make findings of fact and conclusions of law that
are merely evidentiary or aimed at tying down the court’s reasoning rather than its
conclusions. See id.

         The trial court made a finding of fact that it heard the parties’ testimony.
John’s testimony included an account of his Celiac’s disease. The trial court also
made conclusions of law that the order should be modified to increase John’s
child-support obligation. The trial court was not required to make a finding of fact
                                            6
regarding John’s Celiac’s disease because such a finding would relate to the
court’s reasoning rather than its conclusion. See id. The trial court’s failure to
make a finding of fact regarding Celiac’s disease is not evidence that the trial court
failed to consider that evidence. See id. Rather, we presume the trial court
reviewed all of the evidence, including the evidence regarding John’s Celiac’s
disease and determined that John’s child-support obligation should increase in
spite of his food costs. John has not rebutted the presumption that the trial court
considered the evidence regarding his Celiac’s disease.            Accordingly, John’s
second issue is overruled. See id.; Vickery, 5 S.W.3d at 251.

                                    III.         CONCLUSION

      The trial court did not abuse its discretion in determining that the parties’
circumstances had changed materially and substantially since the date of the
original divorce decree. The trial court considered the evidence related to the
financial burden of John’s Celiac’s disease in setting John’s child-support
obligation.

      The trial court’s final order is affirmed.



                                           /s/       Kem Thompson Frost
                                                     Chief Justice


Panel consists of Chief Justice Frost and Justices Donovan and Brown.




                                                 7